 METROPOLITAN LIFE INSURANCE COMPANYV. THE REMEDY337Having foundthatthe Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desisttherefromand take certainaffirmativeactiondesignedto effectuate the policiesof the Act.The Trial Examiner has found thatthe Respondent has refused to bargain withthe Unionas the exclusiverepresentative of the employeesin the appropriate unit.It willthereforebe recommended that, uponrequest,Respondentbargain collectivelywith the Unionas the exclusive representative of its employees in the appropriateunit and that such bargainingtake placein St.Louis,Missouri.If an understandingis reached,such understanding is to be embodied in a signed agreement.Further,Respondentis to grantto authorized NMU patrolmenaccess totheEleanor Gordonunder the same blanketinsurancepolicywithlimits of $25,000/$50,000, as hasproved satisfactory to all othershipping companieswith agreements with NMU.Upon thebasis of theabovefindings of fact, and upon the entirerecord in thecase, the TrialExaminer makes the following:CONCLUSIONS OF LAW1.Mid-America Transportation Company is an employer within the meaning ofSection 2(2) of the Act,and is engaged in commerce within the meaning of Section2(6) and(7) of the Act.2.National Maritime Union of America, AFL-CIO, is a labor organization withinthe meaning of Section 2(5) of the Act.3.All unlicensed employees of Respondent's towboat,Eleanor Gordon,excludingmasters, mates,pilots, chief engineers,assistant engineers,office clerical employees,guards, professional employees,and supervisors as defined in the Act constitute a unitappropriate for the purposes of collective bargaining within the meaning of Section9(b) of the Act.4.On February 28, 1962, and at all times material thereafter,NMU was and nowis the exclusive representative of Respondent's employees in the said appropriate unitfor the purpose of collective bargaining within the meaning of Section 9(a) of theAct.5.By its adamant insistence on and afterApril 3, 1962,that negotiations betweenRespondent and NMU take place only in the State of Tennessee and by insisting uponunnecessary and unreasonable conditions for granting permission to union patrol-men to board theEleanor Gordonon and after May 11,1962,Respondent has re-fused to bargain with the Union as the exclusive representative of all its employeesin the above-described appropriate unit,and has engaged in and is engaging in unfairlabor practices within the meaning of Section 8(a) (5) of the Act.6.By the conduct described in paragraph 5, above, Respondent has interferedwith, restrained,and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act,and has thereby engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and(7) of the Act.[Recommended Order omitted from publication.]Metropolitan Life Insurance CompanyandInsurance WorkersInternational Union,AFL-CIO.Case No. 4-CA-2769.March11, 1963DECISION AND ORDEROn January 7, 1963, Trial Examiner Samuel M. Singer issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-141 NLRB No. 37. 338DECISIONSOF NATIONALLABOR RELATIONS BOARDmediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report.The Board has reviewed the Trial Examiner's rulings and finds noprejudicial error.The rulings are hereby affirmed.The Board hasconsidered the Intermediate Report, the Respondent's exceptions, andthe entire record in this case, and hereby adopts the findings, conclu-sions,and recommendations of the Trial Examiner.'ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer, with the following modifications :Substitute the following for paragraph 1(b) of the RecommendedOrder: "Interfering with the efforts of the Insurance Workers Inter-nationalUnion, AFL-CIO, to negotiate for or represent the em-ployees in the said appropriate unit as the exclusive bargaining agent."Substitute the following for the last paragraph of the Appendix tothe Intermediate Report :WE WILL NOT interfere with the efforts of the Insurance Work-ers international Union, AFL-CIO, to negctiate for or representthe employees in the said appropriate unit as the exclusive bar-gaining agent.MEMBERS RODGERS and LEEDOM, dissenting :In our dissenting opinion in the representation proceeding whichunderlies this complaint case, 138 NLRB 565, we indicated that wewould have found inappropriate the unit that the Union was seeking.We adhere to our views there expressed, and would accordingly dis-miss the instant complaint.IAs set forth in footnote 1 of the Intermediate Report, at the hearing Respondent andthe Union indicated their intention to move the Board to amend the unit description hereinfor purposes of clarification.However, no such motion has been received by the Boardand no exception was taken to the Trial Examiner's denial of Respondent'smotion madeto him.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENTOF THE CASEUpona charge filed October29, 1962,by InsuranceWorkersInternational Union,AFL-CIO,theGeneral Counsel of the National Labor RelationsBoard, by theRegional Directorfor the FourthRegion,issued a complaint on November 9, 1962,alleging thatMetropolitanLifeInsuranceCompany,Respondent herein,refused tobargaincollectivelywith the Union,the certified majority representative of Respond-ent's employees in an appropriate bargaining unit.Respondent admits that it hasrefused to bargain with the Union but contends that the Union was not properlycertified,in that the unit foundby theBoard in the representation proceeding, CaseNo. 4-RC-4865,was not an appropriate unit.Pursuant to due notice, a hearing was held before Trial Examiner Samuel M.Singer in Philadelphia,Pennsylvania,on December17, 1962.All parties were rep-resented by counsel and were afforded full opportunity to be heard and to adduceevidence. METROPOLITAN LIFE INSURANCE COMPANY339Upon the entire record in the case, I hereby make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a New York corporation with its principal office in New York City,is engaged in the business of selling various types of insurance throughout the UnitedStates and Canada, including the State of DelawareAmong its numerous offices,Respondent maintains two district offices in the Metropolitan Wilmington, Dela-ware, area which are involved in this proceeding.During the past year, a repre-sentative period, Respondent, in the course and conduct of its business operations,derived an income in excess of $1,000,000, of which more than $50,000 (derivedfrom premiums collected within the State of Delaware) was remitted from itsDelaware offices.Upon the foregoing facts, Respondent concedes, and I find, that Respondent isengaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInsurance Workers International Union, AFL-CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act.III.THE UNFAIR LABOR PRACTICESUpon a petition for certification filed by the Union in Case No. 4-RC-4865, andafter a hearing held on March 20 and 21, 1962, the Board on September 13, 1962,issued a Decision and Direction of Election (138 NLRB 565) in which it directedan election in a unit consisting of certain employees i at Respondent's two districtoffices (Brandywine and Kirkwood) in the Metropolitan Wilmington area.OnOctober 5, 1962, in an election by secret ballot conducted under the supervision ofthe Regional Director for the Fourth Region, a majority of the employees selectedthe Union as their representative, and on October 15, 1962, the Regional Directorcertified the Union as the exclusive bargaining representative of the employees inthe appropriate unit.The complaint alleges that commencing on or about October 17, 1962, and con-tinuing to date, the Union has requested Respondent to bargain with it as the statu-tory bargaining representative of the employees in the unit found appropriate abovebut that Respondent has since on or about October 25, 1962, refused tobargain with it.Respondent in its answer admits its refusal to bargain withtheUnion, contending, by way of "affirmative" defenses, that the unit estab-lished by the Board is not appropriate for purposes of collective bargaining withinthe meaning of Section 9(b) of the Act; and that the Board, contrary to the mandateof Section 9(c) (5) of the Act, gave "controlling effect to the extent to which theemployees had organized" in determining the appropriate unit.Respondent at thehearing renewed these contentions, explaining that its objections are predicated onthe geographical extent of the unit established by the Board and adding that theBoard, by reason of establishing an "inappropriate" geographical unit, acted arbi-trarily and capriciously.However, Respondent conceded that its contentions havebeen raised previously in the representation proceeding, that they have been con-sidered by the Board, and that they have been decided adversely to it.Respondentdid not seek to offer any new evidence and neither Respondent, nor any other party,called any witnesses.1The unit consists of: "All debit insurance agents, including all canvassing regular andoffice account agents selling industrial life insurance and other forms of insurance soldby the Company, but excluding independent agents, retired agents, Metropolitan Insuranceconsultants,managers, assistant managers, cashiers, clerical employees, secretaries, pro-fessional employees, guards, watchmen and supervisors as defined in the Act "In the instant complaint hearing, Respondent moved to amend the above unit descrip-tion by including certain "clarifying" language which, it was claimed, was Inadvertentlyomitted by the Board.Although the Union joined in the motion and the General Counseldid not specifically object thereto, I denied the motion on the ground that I consideredmyself without authority to amend the unit description in the Board's Decision andDirection of Election.The parties thereafter indicated that they would file a joint motiondirectly with the Board.Pending the Board's ruling on the proposed motion, I must findthat the unit as hereinbefore set forth Is the appropriate bargaining unit.708-006-64-vol. 141-23 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe law is settled that, absent newly discovered evidence, the issues raised anddetermined in the prior representation proceeding may not be relitigated in thecomplaint proceeding,Pittsburgh Plate Glass Company v. N L.R.B.,313 U S. 146,157-158;N.L.R.B. v. American Steel Buck Corp.,227 F. 2d 927, 929 (C.A. 2);N.L.R.B. v. Botany Worsted Mills,133 F. 2d 876, 882 (C.A.3); N.L.R.B. v. WestKentucky Coal Company,152 F. 2d 198, 200-201 (C A. 6), cert. denied 328 U.S.866;Quaker City Life Insurance Company,138 NLRB 61 It is equally clear thatas an Examiner of the Board, I am bound by the Board's earlier unit determinationand the ensuing certification.West Kentucky Coal Co., supra,152 F. 2d at p. 201;Air Control Products of St. Petersburg, Inc.,139 NLRB 413;Esquire, Inc,109NLRB 530, 539, enfd. 222 F. 2d 253 (C.A. 7).Accordingly, on the basis of the Board's prior determination in the representationproceeding, I find and conclude that during all times material herein, the Union hasbeen, and now is, the certified collective-bargaining representative of Respondent'semployees in the appropriate unit hereinbefore described. I further find and con-clude that Respondent has, since October 25, 1962, refused to bargain collectivelywith the Union as the exclusive representative of its employees in the unit; and thatRespondent by such refusal has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and, derivatively, also Section 8(a)(1) oftheAct.On the basis of the foregoing and upon the entire record in this and the repre-sentation proceeding, and pursuant to Section 10(c) of the Act, I hereby issue thefollowing:RECOMMENDED ORDERMetropolitan Life Insurance Company, its agents, officers, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively with Insurance Workers International Union,AFL-CIO, as the duly certified exclusive bargaining representative of its employeesat its Brandywine and Kirkwood district offices in the Metropolitan Wilmington,Delaware, area, in the following unit:All debit insurance agents, including all canvassing regular and office accountagents selling industrial life insurance and other forms of insurance sold by theCompany, but excluding independent agents, retired agents, Metropolitan Insuranceconsultants,managers, secretaries, assistant managers, cashiers, clerical employees,professional employees, guards, watchmen, and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to bargain collectively through said Union,or any other labor organization of their own choosing.2.Take the following affirmative action, which it is found will effectuate thepolicies of the Act:(a)Upon request, bargain collectively with the said certified Union as the exclu-sive representative of the employees in the appropriate unit described above, withrespect to rates of pay, wages, hours of employment, and other conditions ofemployment, and, if an agreement is reached, embody it in a signed contract.(b) Post at its Brandywine and Kirkwood district offices, in the MetropolitanWilmington, Delaware, area, copies of the attached notice marked "Appendix." 2Copies of the said notice, to be furnished by the Regional Director for the FourthRegion, shall, after being duly signed by Respondent's representative, be posted by itimmediately upon receipt thereof and maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any other material.(c)Notify the said Regional Director for the Fourth Region, in writing, within20 days of the receipt of the Intermediate Report and Recommended Order, whatsteps it has taken to comply herewith?2In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the notice In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith." JOINT COUNCIL OF TEAMSTERS NO. 38, ET AL., ETC.341APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the NationalLabor Relations Board, and in order to effectuate the policies of the Labor Manage-ment RelationsAct, we herebynotify our employees that:WE WILL bargain collectively,upon request, with Insurance Workers Interna-tionalUnion,AFL-CIO, as the exclusive bargaining representative of allemployees at the Brandywine and Kirkwood district offices in the MetropolitanWilmington,Delaware, area,in the bargaining unit described below concerningwages, rates of pay, hours of employment,and other conditions of employment.and, if an understanding is reached,embody it in a signed agreement.Thebargaining unit is:All debit insurance agents, including all canvassing regular and officeaccount agents selling industrial life insurance and other forms of insurancesold by the Company,but excluding independent agents, retired agents,Metropolitan Insurance consultants,managers, assistant managers,cashiers,clerical employees,secretaries,professional employees,guards, watchmen,and supervisors as defined in the Act.WE WILL NOT refuse to bargain collectively as aforesaid,nor will we,In ariylike or related manner,interfere with,restrain,or coerce our employees in theexercise of their right to bargain collectively through said Union.METROPOLITAN LIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1700Bankers Securities Building, Walnut and Juniper Streets, Philadelphia 7, Pennsylvania,Telephone No. Pennypacker 5-2612, if they have any question concerning thisnotice or compliance with its provisions.Joint Council of Teamsters No. 38,et al., Arden Farms Co., et al.andCalifornia Association of Employers.Case No. 20-CE-10-March 11, 1963DECISION AND ORDEROn August 15, 1962, Trial Examiner Wallace E. Royster issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action as set forth in the attached Inter-mediate Report.Thereafter, the Respondent Unions and the Re-spondent Employers 1 filed exceptions to the Intermediate Reportand supporting briefs 2The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The1The Respondent Unions and Respondent Employers are listed in the attached Schedules"A" and "B," respectively.3The Respondent Unions'request for oral argument is denied as the record,exceptions,and briefs adequately present the issues and positions of the parties.141 NLRB No. 14.